Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
   
1.	The election with traverse filed July 25, 2022 is acknowledged and has been entered.
	Applicant has elected the invention of Group I, claims 37-45, drawn to a composition.

2.	Claims 37-56 are pending in the application.  Claims 46-56 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 25, 2022.

3.	Claims 37-45 are currently under prosecution.

Information Disclosure Statement
4.	The information disclosures filed to date have been considered.  An initialed copy of each is enclosed.
Notably, one or more of the disclosure statement filed to date lists a Search Report.  The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98.  37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed.  In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper."  Therefore, the references cited in the Search Report have not been considered.  Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e).  See MPEP § 609.05(a).
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered.

Election/Restrictions
5.	Applicant's traversal of the propriety of the restriction and election requirement set forth in the Office action mailed January 25, 2022 is acknowledged.  
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
	The inventions are patentably distinct for the reasons set forth in the preceding Office action mailed January 25, 2022.
	To be clear, as explained previously, the invention of Group I and the invention of Group II are unrelated because the product of Group I, namely a composition comprising a peptide comprising SEQ ID NO: 3 and a peptide comprising SEQ ID NO: 6 is not specifically used or otherwise involved in the process of Group Il, which is a method comprising introducing into a patient a peptide comprising SEQ ID NO: 2 or SEQ ID NO: 4 together with a peptide comprising SEQ ID NO: 6.
	Because the inventions are patentably distinct for such reasons, the search and considerations necessary to examine the merit of claims directed to any one invention are not the same, nor are they coextensive with the search and considerations necessary to examine the merit of claims drawn to any other invention.  Because different searches and considerations would have to be made in order to examine the merit of claims directed to any one invention, the examination of claims directed to more than one invention would be a serious burden.  
	As explained previously, since the inventions have been shown to be patentably distinct, each from the others, and because the examination of more than one could not be made without serious burden, it is proper to restrict each from the other. See M.P.E.P. § 803.
	Moreover, as also explained in the preceding Office action, restriction for examination purposes, as has been indicated, is proper since the inventions are independent or distinct for the reasons provided and there would be a serious search and examination burden, if restriction were not required, because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
	Therefore, in light of the various grounds of rejection of the claims directed to the elected invention that follow, it is apparent that more than one of such reasons applies in this case, which indicate that the restriction and election requirement have been properly made.
Accordingly, the restriction and election requirement set forth in the Office action mailed January 25, 2022 is deemed proper and therefore made FINAL.

Priority
6.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the filing dates of earlier filed applications is acknowledged.  
However, claims 37-45 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112, first paragraph, as lacking adequate written description and a sufficiently enabling disclosure.  
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.
Accordingly, the effective filing date of the claims is deemed the filing date of the instant application, namely September 16, 2019.

Specification
7.	The specification is objected to for the following reason:
	At page 1, paragraph 1, of the specification there is a statement that this application is a continuation of Application Serial No. 15/205,203.  The prior filed application has since issued as U.S. Patent No. 10,434,155; yet the specification does not properly indicate the status of this application.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

9.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claims 37-45 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a “written description” rejection.
Notably the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention.  This issue may also arise when the claimed invention, as a whole, is not adequately described and more particularly where the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  Furthermore this issue may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  Finally, a lack of adequate written description issue may also arise when the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.
	This position is consistent with court decisions and indeed with further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
In this instance, the claims are drawn to a composition comprising a peptide comprising the amino acid sequence of SEQ ID NO: 3, a peptide comprising the amino acid sequence of SEQ ID NO: 6, and in some embodiments a peptide comprising the amino acid sequence of SEQ ID NO: 5.  The peptides of SEQ ID NO: 3 and SEQ ID NO: 6 are disclosed and described as being HLA-A2-restricted peptide epitopes derived from naturally occurring peptide fragments of human IL-13R2 and human EphA2, which are capable of being used to elicit an immune response directed against human IL-13R2 and human EphA2 and against glioma cells expressing human IL-13R2 and human EphA2.1  However the claims are not limited to a composition comprising these particular peptides but are instead drawn to a composition comprising any of a genus of structurally disparate peptides comprising the amino acid sequence of SEQ ID NO: 3 and any of a genus of structurally disparate peptides comprising the amino acid sequence of SEQ ID NO: 6.  The peptides of which the claimed composition is comprised need not have any particular function and accordingly the peptides need not be capable of eliciting an immune response directed against human IL-13R2 and human EphA2 in an HLA-A2+ patient, but it stands to reason that a large number of the peptides that are encompassed by the claims may not be found to have such capability.  Many of the structurally disparate peptides comprising SEQ ID NO: 3 or SEQ ID NO: 6 will likely elicit immune responses against the peptides, which fail to recognize epitopes of human IL-13R2 or human EphA2.2  It cannot be presumed a priori that just because the peptides of SEQ ID NO: 3 and SEQ ID NO: 6 are capable of HLA-A2 binding that any given peptide comprising the amino acid sequences of SEQ ID NO: 3 or SEQ ID NO: 6 will also be found to have such functionality.  In general, due in large part to the unpredictable nature of the art, it will be necessarily to empirically determine which peptides encompassed by the claims will and which will not, but the Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568). 
To explain some of the reasons why it cannot be presumed that any peptide comprising the amino acid sequence of SEQ ID NO: 3 or SEQ ID NO: 6 can be used to elicit an immune response directed against human IL-13R2 and human EphA2, which is effective to inhibit the growth of gliomas in HLA-A2 patients, the peptide epitope that binds to MHC class I molecules (e.g., HLA-A2 in some humans) to form a complex at the cell surface of antigen presenting cells is generally a peptide consisting of 9 amino acids;3 yet, it seems the specification fails to describe a representative number of the claimed genus of peptides comprising SEQ ID NO: 3 or SEQ ID NO: 6 (i.e., peptides having amino acid sequences with lengths exceeding 9 amino acids).  This is because, although a peptide consisting of SEQ ID NO: 3 or SEQ ID NO: 6 may in fact bind to HLA-A2, so as to be recognized by CTL, which when activated will be bind to tumor cells bearing complexes of the MHC class I molecule and the naturally occurring counterpart of the peptide, it cannot be predicted if any other peptide comprising SEQ ID NO: 3 or SEQ ID NO: 6 will also do so.  Again as explained above while most peptides that bind to MHC class I molecules are 9 amino acids in length, longer peptides of up to about 15 amino acids in length can be accommodated but only by the bulging of their central portion.  It is however thought that peptides longer than 9 amino acids may just have escaped the normal process by which they are trimmed to the appropriate size for binding to MHC class I molecules within the lumen of the endoplasmic reticulum of a cell.4  At any rate length variations are not frequent occurrences as the peptide are mostly of the uniform length of 9 amino acids.  Nevertheless, once a peptide's conformation is altered as it would be by the bulging of their central portion so as to be accommodated by the groove of the MHC molecule it cannot be predicted if the complex, as might be present at the surface of an antigen presenting cell, will be capable of activating a CTL that will be capable of binding to a tumor cell expressing human IL-13R2 or human EphA2 and bearing at its cell surface a complex comprising an MHC class I molecule (i.e., HLA-A2) and the naturally occurring counterparts of the peptide epitopes of SEQ ID NO: 3 or SEQ ID NO: 6 (such as on the surface of glioma cells in the HLA-A2+ patient).  Then, too, while the naturally occurring counterparts of the peptide epitopes of of SEQ ID NO: 3 or SEQ ID NO: 6 may be naturally presented by glioma cells expressing endogenous human IL-13R2 or human EphA2, there is no evidence to suggest that any other peptide comprising SEQ ID NO: 3 or SEQ ID NO: 6 is also presented by glioma or will be effective to activate a population of CTLs that are specific to glioma cells expressing human IL-13R2 or human EphA2.  For the purpose of T-cell-mediated immunotherapy for cancer, CTLs must be able to recognize tumor associated antigens that are naturally presented by tumors.  Thus, while a peptide comprising SEQ ID NO: 3 or SEQ ID NO: 6 (e.g., a peptide of comprising SEQ ID NO: 3 or SEQ ID NO: 6 and additional amino acids that flank SEQ ID NO: 3 or SEQ ID NO: 6) may bind to an MHC class I molecule at the surface of an antigen presenting cell (APC) by the bulging of its central portion and while the APC might activate a CTL, there is no reasonable expectation that the CTL will bind to the tumor cell expressing human IL-13R2 or human EphA2.  Therefore, while it might indeed be possible to stimulate a CTL-mediated immune response by activating CTL using APC bearing complexes comprising an MHC class I molecule and a peptide comprising SEQ ID NO: 3 or SEQ ID NO: 6, the immune response that is elicited may not be directed against the tumor (but might be directed against some other cell in the body of the patient).  As it is now only known that the peptide epitope of SEQ ID NO: 3 or SEQ ID NO: 6 is the synthetic, altered counterpart of a naturally processed and presented peptide epitope, it is now only reasonable to expect that CTL activated upon contact with APC bearing complexes comprising HLA-A*0201 molecules and this peptide will be capable of recognizing and binding to glioma cells expressing human IL-13R2 or human EphA2.  Here is aptly noted that while the peptide of SEQ ID NO: 3 or SEQ ID NO: 6 is the counterpart of a peptide epitope that is naturally processed and presented by glioma cells, it cannot be presumed that any other type of tumor cell expressing human IL-13R2 or human EphA2 will also do so.  This is because different cells process proteins differently.5    
In further support of this position it is first noted that the claimed composition comprises one, two, or three peptides, but it is not clear if each peptide is a separate component of the composition or if one or more of the peptides may be linked to form a chimeric peptide.  If the latter, it is relevant to address the unpredictability that is associated with the structure (composition and length) of the linkers that adjoin different peptide “epitopes” of a multivalent vaccine (or chimeric peptide comprised of more than one peptide epitope).  In fact, there is evidence that indicates that the linker that adjoins the epitopes of a multi-epitope peptide, which is to be used to elicit an immune response, plays an important role in determining the effectiveness of the peptide.  This position is supported, for example, by the teachings of Bergmann et al. (J. Immunol. 1996 Oct 15; 157 (8): 3242-9); see entire document (e.g., the abstract).  Bergmann et al. teaches that immune cell recognition of the epitopes of a poly-epitope antigen is “profoundly influenced by the nature of intervening residues forming carboxyl-terminal flanks for one and amino-terminal flanks for the other epitope” (abstract).  Bergmann et al. teaches flanking amino acids with aromatic (tyrosine), basic (lysine), and small aliphatic side chains (alanine) supported efficient immune cell recognition of both epitopes but acidic and helix breaking residues (glycine, proline) specifically inhibited recognition of the adjacent amino-terminal epitope (see, e.g., the abstract).  Bergmann et al. teaches flanking residues inhibitory for recognition were also detrimental for immune cell induction, suggesting similar processing mechanisms in vitro and in vivo (see, e.g., the abstract).  These teachings suggest that the identity of the linker cannot be taken for granted; while serving to adjoin adjacent epitopes, its composition (and length) can have significant impact upon the functionality of the antigen or chimeric peptide.  Moreover, given the teachings of Bergmann et al. it is evident that due to the unpredictable nature of the art, it cannot be presumed that any composition comprising a peptide comprising SEQ ID NO: 3 and a peptide comprising SEQ ID NO: 6 (and possibly also a peptide comprising SEQ ID NO: 5), where one or two linkers serve to adjoin the amino acid sequences of each of the peptides, can be used as effectively to elicit an immune response directed against human IL-13R2 and human EphA2 as the particularly disclosed composition comprising a peptide comprising the amino acid sequence of SEQ ID NO: 3, a peptide comprising the amino acid sequence of SEQ ID NO: 6, and in some embodiments a peptide comprising the amino acid sequence of SEQ ID NO: 5.6
Here it seems pertinent to note that “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  
In this instance, there is no language that adequately describes at least a substantial number of the claimed compositions comprising a peptide comprising SEQ ID NO: 3, a peptide comprising SEQ ID NO: 6, and possibly a peptide comprising SEQ ID NO: 5.  A description of what a material does or must be capable of doing, rather than of what it is, does not suffice to describe the claimed invention.  
Here too Applicant is reminded that the Federal Circuit has decided that a generic statement that defines a genus of substances by only their functional activity, e.g., the ability to elicit an immune response directed against EphA2, does not provide an adequate written description of the genus.  See The Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The Court indicated that while applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a precise definition of a representative number of members of the genus, such as by reciting the structure, formula, chemical name, or physical properties of those members, rather than by merely reciting a wish for, or even a plan for obtaining a genus of molecules having a particular functional property.  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of genus must be capable of doing, not of the substance and structure of the members.  
Although Lilly related to claims drawn to genetic material, the statute applies to all types of inventions.  “Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods”.  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1894 (CAFC 2004).  The claimed method depends upon finding peptides comprising the recited amino acid sequences, which can be used as intended to elicit immune responses, which are HLA-A2-restricted and directed against epitopes of human IL-13R2 and human EphA2; without such peptides, it is impossible to practice the disclosed method of using the claimed invention to treat glioma expressing human IL-13R2 and human EphA2 in a patient.
“‘The purpose of the [written] description requirement [of section 112, first paragraph] is to state what is needed to fulfill the enablement criteria. These requirements may be viewed separately, but they are intertwined.’ Kennecott Corp. v. Kyocera Int'l, Inc., 835 F.2d 1419, 1421, 5 USPQ2d 1194, 1197 (Fed.Cir.1987), cert. denied, 486 U.S. 1008, 108 S.Ct. 1735, 100 L.Ed.2d 198 (1988). ‘The written description must communicate that which is needed to enable the skilled artisan to make and use the claimed invention.’ Id.”  Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 19 U.S.P.Q.2d 1111 (Fed. Cir. 1991).
In addition, although the skilled artisan could potentially identify peptides that might be used in practicing the claimed invention by screening pluralities of structurally disparate peptides comprising SEQ ID NO: 3 or SEQ ID NO: 6 to identify any that are capable of being used to elicit immune responses directed against human IL-13R2 or human EphA2, it is duly noted that the written description provision of 35 U.S.C § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991).  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (CAFC 1991); University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004). 
In addition it is aptly noted that “[patents] are not awarded for academic theories, no matter how ground-breaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’ Id. at 930 n. 10 (quoting Brenner, 383 U.S. at 536, 86 S.Ct. 1033). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of ‘invention’ — that is, conceive of the complete and final invention with all its claimed limitations — and disclose the fruits of that effort to the public.”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 U.S.P.Q.2d 1161, 1173-1174 (Fed. Cir. 2010).   
“As this court has repeatedly stated, the purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.’ Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Enzo, 323 F.3d at 970.”  Id. 598 F.3d at 1353-1354. 
From the Court decision, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) with regard to the written description requirement, “analogizing the genus to a plot of land, if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.”  Indeed that is the case here too.  The decision continues, explaining:

With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”).  Id. p. 23.

In this instance it is submitted that this application at best describes only a composition comprising a peptide consisting of the amino acid sequence of SEQ ID NO: 3 and a peptide consisting of the amino acid sequence of SEQ ID NO: 6, which optionally comprises a peptide consisting of SEQ ID NO: 5, as opposed to the claimed invention (i.e., a composition comprising a peptide comprising the amino acid sequence of SEQ ID NO: 3 and a peptide comprising the amino acid sequence of SEQ ID NO: 6, which optionally comprises a peptide comprising SEQ ID NO: 5).
In summary, it is submitted that in this case, since the claims are so broad and the disclosure is so comparably limited, any alleged conception has no more specificity than simply a wish to know the identity of any material with that requisite biological properties, which can be used to practice the claimed processes, so as to achieve the claimed objectives or effects.  In such instances, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.  Lastly, since the claims are not necessarily limited to known materials having the properties of the claimed composition and the peptides of which the composition is comprised, but rather to such material that might be identified, given the bid set forth in the instant disclosure to do so, it is noted that one cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993). 
Thus, it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.
 
11.	Claims 37-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for making and using a composition comprising a composition comprising a peptide consisting of the amino acid sequence of SEQ ID NO: 3 and a peptide consisting of the amino acid sequence of SEQ ID NO: 6, which optionally comprises a peptide consisting of SEQ ID NO: 5, does not reasonably provide enablement for making and/or using the claimed invention.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without undue and/or unreasonable experimentation.
“[A]lthough written description and enablement often rise and fall together, requiring a written description of the invention plays a vital role in curtailing claims that do not require undue experimentation to make and use, and thus satisfy enablement, but that have not been invented, and thus cannot be described”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and particularity to convey its actual invention (i.e., its conception and reduction to practice7), it cannot be practiced without undue experimentation.  
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth. 
In this instance it appears that specification discloses a composition comprising a peptide consisting of the amino acid sequence of SEQ ID NO: 3 and a peptide consisting of the amino acid sequence of SEQ ID NO: 6.  The peptides are described as being HLA-A2-restricted peptide epitopes derived from naturally occurring peptide fragments of human IL-13R2 and human EphA2, which are capable of being used to elicit an immune response directed against human IL-13R2 and human EphA2 and against glioma cells expressing human IL-13R2 and human EphA2.8  However the claims are not so limited and are instead drawn to a composition comprising any of a genus of structurally disparate peptides comprising the amino acid sequence of SEQ ID NO: 3 and any of a genus of structurally disparate peptides comprising the amino acid sequence of SEQ ID NO: 6.  The peptides of which the claimed composition is comprised need not have any particular function and accordingly the peptides need not be capable of eliciting an immune response directed against human IL-13R2 and human EphA2 in an HLA-A2+ patient, but it stands to reason that a large number of the peptides that are encompassed by the claims may not be found to have such capability.  Many of the structurally disparate peptides comprising SEQ ID NO: 3 or SEQ ID NO: 6 will likely elicit immune responses against the peptides, which fail to recognize epitopes of human IL-13R2 or human EphA2.9  Accordingly it is submitted that the specification does little more than state a hypothesis and propose experimentation to determine the accuracy of that hypothesis; and as such it merely represents an invitation to others to finish the inventive process and cannot be regarded as sufficiently enabling.  See Rasmussen v. SmithKline Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005) (“If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success.  When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked.”)
If the claimed invention were to be found useful for any purpose other than that which is disclosed (i.e., to vaccinate a glioma patient) it is submitted that the work necessary to elaborate upon the disclosure to find other uses for the claimed invention would clearly fall into the realm of what should be considered undue experimentation.
What Applicant has perhaps shown is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must provide “reasonable detail” sufficient to enable a person of ordinary skill in the art to make or use the invention. Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
Thus, the overly broad scope of the claims would merely serve as an invitation to one skilled in the art to identify a peptide comprising SEQ ID NO: 3 and a peptide comprising SEQ ID NO: 6, which can be combined for use in vaccinating a patient against glioma expressing IL-13R2 and EphA2 in order to elicit an antitumor immune response in the patient; yet, defining a substance by its principal biological activity amounts to an alleged conception having no more specificity than that of a wish to know the identity of any material with that biological property.  See Colbert v. Lofdahl, 21 USPQ2d 1068, 1071 (BPAI 1991). 
In conclusion, upon careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the amount of guidance, direction, and exemplification disclosed in the specification, as filed, is not deemed sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

13.	Claims 37-45 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,859,488.  Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 1-14 of U.S. Patent No. 8,859,488 are drawn to a method of vaccinating a patient against glioma, said method comprising introducing into the patient a composition comprising a peptide comprising TLADFDPRFV (SEQ ID NO:6), a peptide comprising ALPFGFILV (SEQ ID NO:3), and a peptide comprising the amino acid sequence TPPAYRPPNAPIL (SEQ ID NO:5).  The claims do not recite the composition is formulated for injection or more particularly parenteral injection, but even so the claimed inventions are so substantially similar that for the most part, the claimed subject matter of the patent renders the claimed subject matter of the instant application obvious since any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent.

14.	Claims 37-45 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,434,155.  Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 1-14 of U.S. Patent No. 8,859,488 are drawn to a method of vaccinating a patient against glioma which expresses IL-13R2 and EphA2, said method comprising: introducing into the patient a peptide comprising TLADFDPRV (SEQ ID NO: 6), a peptide comprising ALPFGFILV (SEQ ID NO: 3), and a peptide comprising the amino acid sequence TPPAYRPPNAPIL (SEQ ID NO: 5) and administering chemotherapy or radiotherapy to the patient.  The claims do not recite the peptides are formulated as a composition or that the composition is formulated for injection or more particularly parenteral injection, but even so the claimed inventions are so substantially similar that for the most part, the claimed subject matter of the patent renders the claimed subject matter of the instant application obvious since any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent.

15.	Claims 37-45 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 7,612,162 in view of U.S. Patent Application No.  2010/0008940.
	Claims 1-10 of U.S. Patent No. 7,612,162 are drawn to a composition comprising a peptide comprising ALPFGFILV (SEQ ID NO: 3) and a peptide comprising the amino acid sequence TPPAYRPPNAPIL (SEQ ID NO: 5), which is formulated for parenteral injection.
	The claims of the patent do not recite the composition further comprises a peptide comprising TLADFDPRV (SEQ ID NO: 6).
	This deficiency is remedied by the teachings of U.S. Patent Application No.  2010/0008940-A1.
U.S. Patent Application No.  2010/0008940-A1 (Okada et al.) teaches a peptide comprising TLADFDPRV (SEQ ID NO: 6) is to be used in combination with a peptide comprising ALPFGFILV (SEQ ID NO: 3) and a peptide comprising the amino acid sequence TPPAYRPPNAPIL (SEQ ID NO: 5) to vaccinate a glioma patient; see entire document (e.g., paragraphs [0008], [0020], [0025], [0028] and [0029]).
It would have been obvious to practice the claimed invention according to claims 1-10 of the patent by formulating a composition comprising a peptide comprising TLADFDPRV (SEQ ID NO: 6), a peptide comprising ALPFGFILV (SEQ ID NO: 3), and a peptide comprising the amino acid sequence TPPAYRPPNAPIL (SEQ ID NO: 5) for use in vaccinating a glioma patient. 

Conclusion
16.	No claim is allowed.

17.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        


slr
September 14, 2022




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, e.g., the disclosure in paragraph [0010] at pages 3 and 4 of the specification.
        
        2 The very same may be said of the genus of structurally disparate “T-helper epitopes” comprising the amino acid sequence of SEQ ID NO: 5 to which claims 39 and 40 are directed.  Many of the structurally disparate peptides comprising SEQ ID NO: 5 will likely not function to elicit or boost immune responses directed against epitopes of human IL-13R2 or human EphA2.  
        3 As disclosed by Chang et al. (Proc. Natl. Acad. Sci. USA. 2005 Nov 22; 102 (47): 17107-12), the peptides that are displayed at the surface of cells in the context of an MHC class I molecule are almost always of uniform length of 9 amino acids; see entire document (e.g., the abstract). 
        
        4 See Urban et al. (Proc. Natl. Acad. Sci. USA. 1994 Feb 15; 91 (4):1534-8), which describes the finding of a subset of HLA-B27 molecules containing longer than normal peptides which that might represent intermediates or which might occur adventitiously (see entire document; e.g., the abstract).  Interestingly it has more recently been found that HLA-B27 is strongly associated with ankylosing spondylitis (AS), an autoimmune disease.  Endoplasmic reticulum aminopeptidase 1 (ERAP1), one of the enzymes involved in trimming peptides to the uniform length, is also associated with the disease.  Considering these facts it seems likely that the abnormal length of peptide associated with certain subsets of HLA-B27 molecules may be related to the pathology of the disease.  See, e.g., Chen et al. (Arthritis Rheumatol. 2014 Feb; 66 (2): 284-94).   
        5 See, e.g., Delamarre et al. (Science. 2005 Mar 11; 307 (5715): 1630-4); see entire document (e.g., the abstract).
        6 Although it would appear the claimed invention is not intended for use in eliciting a humoral immune response, it is further noted that there is no means of predicting whether a given peptide comprising the amino acid sequence of SEQ ID NO: 3 or SEQ ID NO: 6 will be found capable of eliciting a humoral immune response against human IL-13R2 or human EphA2, even though the polypeptide comprises a very similar amino acid sequence.  SEQ ID NO: 3 and SEQ ID NO: 6 are not fragments of human IL-13R2 and human EphA2 (rather each is a peptide having an altered amino acid sequence that is only partially identical to fragments of these antigens).  Nevertheless, each different peptide comprising the amino acid sequence of SEQ ID NO: 3 or SEQ ID NO: 6 comprises a different amino acid sequence, each directing the molecule to assume an inherent shape, which determines its antigenicity and the immune response that is elicited thereby.  Just as the antigenicity of each different peptide comprising SEQ ID NO: 3 or SEQ ID NO: 6 is expected to differ, the antibodies elicited upon immunization of an animal with each is also expected to differ.  Thus, it is not reasonably assumed that any given peptide comprising SEQ ID NO: 3 or SEQ ID NO: 6 will elicit an immune response that is directed against human IL-13R2 or human EphA2.  Holmes (Expert Opinion on Investigational Drugs. 2001, 10: 511-519) illustrates this fact, teaching that immunizing rabbits with synthetic peptide fragments of an antigen, in each case, generated highly specific antibodies that bound the peptide, but not the full-length antigen (page 513, column 1).  Apparently, the peptides assumed a conformation that differed substantially from the corresponding region of the intact antigen, such that different antigenic determinants were present in each.  Accordingly, peptide fragments of an antigen cannot reliably substitute for the intact antigen in producing antibodies because the peptide fragments may not reflect the natural tertiary and quaternary structure of antigen.  Similarly, the mere presence of an amino acid sequence of SEQ ID NO: 3 or SEQ ID NO: 6 in the amino acid sequence of an antigen cannot reasonably be expected to elicit an immune response against human IL-13R2 or human EphA2.
        
        7 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best.
        
        8 See, e.g., the disclosure in paragraph [0010] at pages 3 and 4 of the specification.
        
        9 The very same may be said of the genus of structurally disparate “T-helper epitopes” comprising the amino acid sequence of SEQ ID NO: 5 to which claims 39 and 40 are directed.  Many of the structurally disparate peptides comprising SEQ ID NO: 5 will likely not function to elicit or boost immune responses directed against epitopes of human IL-13R2 or human EphA2.